Per Curiam.
It is ordered: That the order of the District Court denying injunctive relief to the plaintiffs and appellants Juanita Davis Stalcup and Clancy R. Stalcup be set aside, vacated and reversed; that the cause be remanded to the district court with directions to issue a temporary injunction in the usual form restraining and enjoining the defendants and respondents from the commission of any of the acts specified in the complaint on file in the district court pending the trial and final determination of the cause therein. Said injunction to be issued by said district court upon the filing therein within ten days from the date of this order, of a good and sufficient undertaking on the part of plaintiffs and appellants in the penal sum of $5000, conditioned in accordance with the provisions of R.C.M. 1947, section 93-4207, and that such undertaking be duly approved by the trial court or a judge presiding therein.
It is further ordered that until compliance with this order by the district court, the injunction heretofore issued out of this court continue in full force and effect.
Remittitur will issue forthwith and written opinion will follow.
MR. CHIEF JUSTICE ADAIR, and MR. JUSTICES ANGSTMAN, DAVIS, and BOTTOMLY, concur.